UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

                                   )
UNITED STATES OF AMERICA,          )
                                   )
            v.                     ) Criminal Case No. 07-338 (EGS)
                                   )
COLLEEN MCCAREY,                   )
                                   )
                 Defendant.        )
                                   )

                           MEMORANDUM OPINION

       Pending before the Court is defendant Colleen McCarey’s

(“Ms. McCarey”) pro se motion to vacate, set aside, or correct a

sentence pursuant to 28 U.S.C. § 2255 (“2255 motion” or

“motion”). Ms. McCarey argues that this Court denied her due

process by accepting her motion to withdraw her guilty plea and

enter a not guilty by reason of insanity defense without sua

sponte ordering a competency study pursuant to 18 U.S.C. § 4241.

Ms. McCarey requests that the Court immediately and

unconditionally release her from confinement.

       After careful consideration of Ms. McCarey’s motion, the

government’s response, Ms. McCarey’s replies and letters

thereto, the entire record herein, and the applicable law, the

Court DENIES Ms. McCarey’s motion.

  I.     Background

       Ms. McCarey was arrested and charged with one count of

threats to inflict bodily harm upon a former President and/or a

                                   1
member of a former President’s immediate family in violation of

18 U.S.C. § 879 on November 29, 2007. See Compl., ECF No. 1;

Information, ECF No. 4 (Dec. 6, 2007). On December 7, 2007, Ms.

McCarey pled guilty to the one-count information. See Plea, ECF

No. 9. This Court accepted her guilty plea on January 9, 2008.

See Order, ECF No. 13. On April 17, 2008, Ms. McCarey filed an

unopposed motion to withdraw her guilty plea, see ECF No. 16;

she filed a notice of her insanity defense the same day, see ECF

Nos. 17. The next day, the Court granted the government’s motion

to commit Ms. McCarey to undergo a psychological examination to

ascertain whether she was insane at the time of the offense

pursuant to 18 U.S.C. § 4242(a) and 18 U.S.C. § 4247(b). See

Order, ECF No. 19. Pursuant to that Order, physicians at Federal

Medical Center (“FMC”) Carswell conducted an evaluation. They

concluded, in a report issued on July 1, 2008, that Ms. McCarey

suffered from delusional disorder at the time of the offense

and, as such, she did not appreciate the wrongfulness of her

acts. See Stipulated Facts, ECF No. 23-2 at 2-3. 1

     Accordingly, on September 9, 2008, 2 the Court held a

stipulated trial, at which the Court conducted a comprehensive




1 When citing electronic filings throughout this Opinion, the
Court cites to the ECF page number, not the page number of the
filed document.
2 The government contends that the stipulated trial occurred on

July 28, 2008, but that hearing appears to have been a status
                                2
colloquy to ensure that Ms. McCarey was competent to withdraw

her guilty plea and plead not guilty by reason of insanity. See

generally Sept. 9, 2008 Tr., ECF No. 71. Concluding that Ms.

McCarey was competent, see id. at 34, the Court granted her

motion to withdraw her guilty plea, see Order, ECF No. 24, and

found her not guilty by reason of insanity, see Order, ECF No.

26. The Court also ordered a study pursuant to 18 U.S.C. §

4243(b) to determine whether Ms. McCarey presented a substantial

risk of bodily injury to herself or another person. See Order,

ECF No. 26. Upon learning that physicians believed Ms. McCarey

presented a reasonably low risk of harming others, the Court

ordered Ms. McCarey released to reside in Philadelphia,

Pennsylvania pursuant to an appropriate conditional release plan

on May 1, 2009. Order, ECF No. 36. The Court held regular status

conferences and found Ms. McCarey in compliance with the terms

of her conditional release plan until May 2011. Bench Warrant,

ECF No. 51.

     On June 6, 2011, Ms. McCarey was arrested in Hawaii. See

June 8, 2011 Minute Entry. The Court ordered her committed to

the custody of the U.S. Attorney General on June 10, 2011. See

Order, ECF No. 54. The Court also ordered another psychological

evaluation and directed the parties to submit a proposed



conference to schedule the stipulated trial. See July 28, 2008
Tr., ECF No. 70.
                                3
conditional discharge plan. See Order, ECF No. 55. Upon

reviewing the physicians’ report and finding that Ms. McCarey

was likely not a danger to herself or others on October 19,

2011, the Court ordered her conditionally released to Bensalem,

Pennsylvania under the supervision of the United States

Probation Office for the Eastern District of Pennsylvania. See

Order, ECF No. 56. On November 16, 2011, the Court once again

ordered Ms. McCarey committed pursuant to her own representation

that she could no longer comply with the terms of her treatment

plan. See Order, ECF No. 57. On March 9, 2012, she was again

conditionally released to Bensalem, Pennsylvania upon the

Court’s review of the physicians’ reports that she was likely

not dangerous. See Order, ECF No. 61. 3

     On May 13, 2013, the United States Probation Office

recommended that the Court transfer jurisdiction of Ms.

McCarey’s case to the U.S. District Court for the Eastern

District of Pennsylvania (“Eastern District”) because Ms.

McCarey resided in Philadelphia and supervision had been

provided by that Probation Office. See P.O. Petition, ECF No.

62. The Court concurred with the recommendation and transferred


3On April 20, 2012, Ms. McCarey was arrested in Bucks County,
Pennsylvania. See April 30, 2012 Minute Order. On November 21,
2012, she pled guilty to robbery and was sentenced to one to two
years in state custody. See Gov’t’s Opp’n, ECF No. 72 at 4. The
Court was unable to locate additional information about the
case.
                                 4
jurisdiction to the Eastern District on May 13, 2013. See Order,

ECF No. 63. Jurisdiction was accepted by the Eastern District a

month later. See Order, ECF No. 65.; see also Criminal Case

Number 2:13-259 (E.D. Pa.).

     About a year later, Ms. McCarey was arrested in the Middle

District of Pennsylvania. See April 21, 2014 Minute Entry (Case

No. 2:13-cr-259 (E.D. Pa.)). On May 15, 2014, the Eastern

District Court ordered Ms. McCarey committed pursuant to 18

U.S.C. § 4243. See Order, ECF No. 11 (Case No. 2:13-cr-259 (E.D.

Pa.)). On February 22, 2018, the Eastern District Court found

that Ms. McCarey had recovered from her mental illness such that

her conditional release would not create a substantial risk of

injury to herself or another person. See Order, ECF No. 22 (Case

No. 2:13-cr-259 (E.D. Pa.)). The Court conditionally released

her to Philadelphia and imposed certain release conditions. See

id. Based on the Court’s review of the docket, it appears that

Ms. McCarey has been complying with the terms of her conditional

release. See generally Docket (Case No. 2:13-cr-259 (E.D. Pa.)).

  II.   Analysis

     Ms. McCarey argues that this Court should order her

immediately and unconditionally released. See Def.’s Mot., ECF

No. 66 at 12. She contends that the Court violated her due

process rights when it accepted her motion to withdraw her

guilty plea agreement and found her not guilty by reason of

                                5
insanity without sua sponte ordering a competency study. Id. at

4. She argues that she was not competent and was “suffering from

a mental illness which prevented [her] from understanding the

nature of the court proceedings” and that she “was unable to

work with [her] attorney.” Id. The government responds that the

Court should deny Ms. McCarey’s motion because the record

establishes that she was competent at the stipulated trial

proceeding. See Gov’t’s Opp’n, ECF No. 72.

     Before the Court can reach the merits of Ms. McCarey’s 2255

motion, however, the Court must ensure that it has jurisdiction.

The Court therefore first determines whether it has jurisdiction

before it evaluates the merits of Ms. McCarey’s claim.

  A. The Court Will Construe the 2255 Motion as a Petition for
     Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241

     The parties agree that Ms. McCarey is not eligible for

relief pursuant to 28 U.S.C. § 2255 and that her motion should

be construed as a petition for writ of habeas corpus pursuant to

28 U.S.C. § 2241. See Gov’t’s Opp’n, ECF No. 72 at 5-9; Def.’s

Reply, ECF No. 75 at 1 (“I agree with the government that the

petition is a 2241 [motion]”).

     28 U.S.C. § 2255 provides that a “prisoner in custody under

sentence of a court” may “move the court which imposed the

sentence to vacate, set aside, or correct the sentence” if the

prisoner believes “that the sentence was imposed in violation of


                                 6
the Constitution or laws of the United States, or that the court

was without jurisdiction to impose such sentence, or that the

sentence was in excess of the maximum authorized by law, or is

otherwise subject to collateral attack.” 18 U.S.C. § 2255(a). 4

     It is unclear, however, whether Ms. McCarey is a “prisoner

under the sentence of a court” because she was found not guilty.

Neither the Court nor the government could locate a case in

which the Court of Appeals for the District of Columbia Circuit

(“D.C. Circuit”) addressed whether a person acquitted by reason

of insanity is entitled to 2255 relief. See Gov’t’s Opp’n, ECF

No. 72 at 6. However, several federal courts have addressed this

issue and concluded that a defendant acquitted by reason of

insanity does not qualify as a “prisoner” under a sentence

pursuant to 28 U.S.C. § 2255(a). See, e.g., Crook v. United

States, No. 3:04-cr-58, 2008 WL 4933966, at *2 (W.D.N.C. Nov.

14, 2008)(“Petitioner was found not guilty by reason of insanity

. . . . Consequently, because Petitioner is neither

a prisoner nor serving a sentence, he may not move this Court

for relief pursuant to 28 U.S.C. § 2255.”)(citing United States


4 Ms. McCarey filed her 2255 motion more than eight years after
she was found not guilty by reason of insanity. There is a one-
year statute of limitations applicable to 2255 motions. 28
U.S.C. § 2255(f). The government does not contend that her
motion is untimely. See Gov’t’s Opp’n, ECF No. 72. For that
reason, and because the Court agrees that her motion should be
construed as a petition for writ of habeas corpus, it need not
evaluate whether her motion is time-barred.
                                7
v. Tucker, 153 Fed. App'x 173, 175 (4th Cir. 2005)(per curiam)

(dismissing appeal of denial of 2255 motion because individual

had been found not guilty by reason of insanity); Archuleta v.

Hedrick, 365 F.3d 644, 648 (8th Cir. 2004)(petitioner “was found

not guilty by reason of insanity and therefore is not eligible

for relief under 28 U.S.C. § 2255”); United States v. Budell,

187 F.3d 1137, 1141 (9th Cir. 1999)(section 2255 is inapplicable

to a petitioner who was originally found not guilty by reason

of insanity “[b]ecause [he] was acquitted, [therefore] he is not

a prisoner in custody under sentence . . . .”); Knox v. United

States, 2008 WL 2168871 at * 4 (D.S.C. May 2, 2008)(slip copy)

(noting that petitioner could not file a 2255 motion because he

was not a “prisoner in custody under sentence”); United States

v. Boigegrain, 155 F.3d 1181, 1186 (10th Cir. 1998)(“a defendant

temporarily committed pursuant to section 4241(d) is neither

a prisoner nor under sentence” and may not file a 2255 motion).

     In this case, Ms. McCarey withdrew her guilty plea and was

found not guilty by reason of insanity. See Orders, ECF Nos. 24,

26. As such, rather than being sentenced, Ms. McCarey was

committed for mental health treatment by this Court and the

Eastern District Court pursuant to 28 U.S.C. § 4243. See, e.g.,

Order, ECF No. 54; Order, ECF No. 11 (Case No. 2:13-cr-259 (E.D.

Pa.)). Ms. McCarey likely is not a “prisoner in custody under a



                                8
sentence of a court” and therefore, she is not eligible for

relief under 28 U.S.C. § 2255.

    Nonetheless, a defendant committed pursuant to 18 U.S.C. §

4243 may challenge the legality of her detention 5 via a petition

for writ of habeas corpus. See 18 U.S.C. § 4247(g) (“Nothing

contained in section 4243 . . . precludes a person who is

committed under . . . such sections[] from establishing by writ

of habeas corpus the illegality of his detention.”). As such,

the Court will construe Ms. McCarey’s pro se 2255 motion as a

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

See United States v. Class, 38 F. Supp. 3d 19, 23 (D.D.C.

2014)(“The Court construes Defendant's [pro se] Motions

liberally for any possible relief to which he might be

entitled.”)(citing Toolasprashad v. Bureau of Prisons, 286 F.3d
576, 583 (D.C. Cir. 2002)). However, construing Ms. McCarey’s

petition pursuant to 28 U.S.C. § 2241 creates another set of

jurisdictional issues.




5 The Court’s review of the Eastern District docket suggests that
Ms. McCarey is no longer detained. See Docket, 2:13-cr-259 (E.D.
Pa.). However, neither party raises Ms. McCarey’s conditional
release as an impediment to resolving her motion. Moreover, Ms.
McCarey requests that the Court order her immediately released
with no further restrictions and, based on this Court’s review,
it appears that Ms. McCarey must still comply with conditions of
release. See id. As such, the Court will not evaluate whether
Ms. McCarey’s conditional release renders her habeas petition
moot.
                                 9
  B. The Court Has Jurisdiction Over the Habeas Petition

     Whether the Court has jurisdiction over Ms. McCarey’s

habeas petition turns on what she is challenging. First, to the

extent that Ms. McCarey is attempting to relitigate the Court’s

initial finding that she was not guilty by reason of insanity,

Ms. McCarey may not collaterally attack her decision to assert a

successful insanity defense. See Curry v. Overholser, 287 F.2d
137, 139–40 (D.C. Cir. 1960)(“Having thus elected to make

himself a member of that ‘exceptional class' of persons who seek

verdicts of not guilty by reason of insanity, [the defendant]

cannot now be heard to complain of the statutory consequences of

his election . . . . no direct attack upon [the acquittal] is

possible”)(citations omitted); Archuleta, 365 F.3d at 648

(“Archuleta may not collaterally attack his decision to assert a

successful insanity defense”) (citing Curry); see also Tucker,

153 Fed. Appx. at 175 (citing Curry); Ruston v. Jett, No. 14-cv-

1891, 2015 WL 1223669 at *2 (D. Minn. Mar. 17, 2015)(rejecting

defendant’s attempt to appeal his insanity defense as coerced

because a defendant “may not collaterally attack his decision to

assert a successful insanity defense”)(citing Archuleta and

Curry). That said, a defendant may still challenge his

confinement in a habeas proceeding. See Curry, 287 F.2d at 140

(finding that the defendant could not appeal his successful



                               10
acquittal by reason of insanity but could challenge his

confinement).

     Assuming Ms. McCarey is attempting to challenge her

confinement, the Court must still determine whether it has

jurisdiction over that challenge. “Writs of habeas corpus may be

granted by . . . district courts . . . within their respective

jurisdictions.” 28 U.S.C. § 2241(a). “Because ‘[a] writ of

habeas corpus does not act upon the prisoner who seeks relief,

but upon the person who holds him in . . . custody,’ a court may

issue the writ only if it has jurisdiction over that

person.” Stokes v. U.S. Parole Comm'n, 374 F.3d 1235, 1237–38

(D.C. Cir. 2004)(quoting Braden v. 30th Judicial Cir. Ct. of

Ky., 410 U.S. 484, 494 (1973) and citing Rumsfeld v. Padilla,

542 U.S. 426 (2004)). Because “a district court may issue the

writ only to one who is within its district, . . . [in] habeas

cases involving ‘present physical confinement, jurisdiction lies

in only one district: the district of confinement.’” Id. at 1239

(quoting Padilla, 542 U.S. at 443). At the time Ms. McCarey

filed her habeas petition in October 2016, she was committed at

FMC Carswell in Texas for stabilization and treatment. See

Order, ECF No. 11 (Case No. 2:13-cr-259 (E.D. Pa.)). Thus, this

District was not the district of confinement and the Court does

not have jurisdiction over Ms. McCarey’s custodian. See Stokes,
374 F.3d at 1239.

                               11
     Nonetheless, the government argues and Ms. McCarey agrees,

that this Court has jurisdiction over the petition because a

court that committed a defendant after an acquittal by reason of

insanity has jurisdiction over a petition challenging that

order. See Gov’t’s Opp’n, ECF No. 72 at 9-10; Def.’s Reply, ECF

No. 75 at 1. Again, it does not appear that the D.C. Circuit has

addressed this question, but the government relies on other

Circuit precedent for the proposition. See id. at 9-12 (citing,

among other authority, Archuleta, 365 F.3d 644). In Archuleta,

the defendant—who had been acquitted by reason of insanity and

had been committed for medical treatment pursuant to 18 U.S.C. §

4243—argued that his commitment was unlawful. See Archuleta, 365
F.3d at 644-648. The 8th Circuit remanded and transferred his

habeas petition from the district court in which he was confined

to the district court that issued his commitment order. It found

that the defendant was “in custody by reason of a commitment

order issued by the District of Utah. Only that court, not the

Warden of FMC Springfield, may grant the . . . relief [the

defendant] seeks, either conditional or unconditional release.”

Id. at 649 (citing and discussing United States v. Buddell, 187
F.3d 1137 (9th Cir. 1999)). The 8th Circuit concluded that the

district court that issued the commitment order had jurisdiction

to decide the habeas petition pursuant to 18 U.S.C. § 4247(g)



                               12
and (h). 6 Id.; see also Commey v. Grondolsky, 2 F. Supp. 3d 48,

49-50 (D. Mass. 2014)(“When a person is committed pursuant to 18

U.S.C. § 4243 and challenges his continued confinement . . . he

‘may, at any time during [the] confinement, file with the court

that ordered the commitment’” a challenge to that

confinement)(quoting 18 U.S.C. § 4247(h))(emphasis in original).

     Assuming the committing court is indeed the appropriate

court to consider Ms. McCarey’s request for unconditional

release, the Court must next determine whether it was in fact

the court that issued the commitment order. See Archuleta, 365
F.3d at 649; Commey, 2 F. Supp. 3d at 49-50. The answer to this

question, however, is not entirely clear. Indeed, this Court did

issue the initial order confining Ms. McCarey after accepting

her motion to withdraw her guilty plea and finding her not

guilty by reason of insanity. See Order, ECF No. 24 (granting

her motion to withdraw her guilty plea); Order, ECF No. 26.

However, this Court was not the court that ordered Ms. McCarey

committed at the time she filed her habeas petition. Indeed,

after jurisdiction was transferred to the Eastern District in

June 2013, the Eastern District court ordered Ms. McCarey

committed pursuant to 18 U.S.C. § 4243 in May 2014. See ECF No.


6 18 U.S.C. § 4247(h) states that a committed defendant, counsel,
or legal guardian may “file with the court that ordered the
commitment a motion for a hearing to determine whether the
person should be discharged from the facility.”
                                13
11 (Case No. 2:13-cr-259 (E.D. Pa.))(ordering Ms. McCarey

committed to the custody of the Attorney General). She was still

committed pursuant to that Court’s order when she filed her

petition in October 2016. See generally Docket, Case No. 2:13-

cr-259 (E.D. Pa.). Thus, to the extent Ms. McCarey is

challenging the order that committed her at the time she filed

her petition, jurisdiction would likely not lie in this Court.

     However, because the Court must construe Ms. McCarey’s pro

se petition liberally, United States v. Henry, 20 F. Supp. 3d
278, 281 (D.D.C. 2014), aff'd, 609 Fed. App'x 1 (D.C. Cir.

2015), the Court will assume Ms. McCarey challenges only the

orders issued by this Court.

  C. Ms. McCarey’s Petition Does Not Raise a Legal Basis for
     Habeas Relief

     Ms. McCarey contends that her due process rights were

violated when the Court granted her motion to withdraw her

guilty plea and accepted her not guilty by reason of insanity

defense. She claims that the Court should have sua sponte

ordered a competency study because there was clear and

convincing evidence that she could not make rational decisions

at the time. See Def.’s 2255 Mot., ECF No. 66 at 5-6. The

government opposes, arguing that there was no reasonable cause

to believe that Ms. McCarey was incompetent, and the Court

conducted an extensive colloquy to ensure that Ms. McCarey was


                               14
competent before accepting her insanity defense. See Gov’t’s

Opp’n, ECF No. 27 at 12-27.

     The Due Process Clauses of the Fifth and Fourteenth

Amendments prohibit the prosecution of a criminal defendant who

is not mentally competent to stand trial. See Godinez v.

Moran, 509 U.S. 389, 398 (1993). “Generally, a defendant is

considered to be incompetent if he is ‘unable to understand the

nature and consequences of the proceedings against him or to

assist properly in his defense.’” United States v. Weissberger,

951 F.2d 392, 395 (D.C. Cir. 1991)(quoting 18 U.S.C. § 4241(a)).

However, “[t]he entry of a plea of not guilty by reason of

insanity . . . presupposes that the defendant is competent to

stand trial and to enter a plea.” Medina v. California, 505 U.S.
437, 449 (1992).

     A criminal defendant is entitled to a hearing on mental

competency whenever there is “sufficient evidence of

incompetency.” O.K. v. Bush, 344 F. Supp. 2d 44, 55 (D.D.C.

2004)(citing Pate v. Robinson, 383 U.S. 375, 385-86 (1966)).

However, a Court need only order a competency evaluation “if the

court has ‘reasonable cause’ to believe that the individual may

be incompetent to stand trial.” Weissberger, 951 F.2d at 395

(quoting 18 U.S.C. § 4241(a)). “There is no precise definition

of ‘reasonable cause’; however, the Supreme Court has held that

any significant doubt as to the defendant's competency requires

                               15
a competency evaluation.” Id. (citing, among other authority,

Pate, 383 U.S. at 385 (when evidence raises a bona fide doubt as

to the defendant's competency, an evaluation must be held)).

“Where the evidence fails to raise a ‘bona fide doubt’ as to the

defendant's mental competency, a court will not order an

independent mental evaluation.” O.K. v. Bush, 344 F. Supp. 2d at

57 (quoting Pate, 383 U.S. at 385).

     In this case, the Court had no basis to believe that Ms.

McCarey was not competent to withdraw her guilty plea and plead

not guilty by reason of insanity. Not only did neither party

raise any concern as to Ms. McCarey’s competency, but the Court

also undertook an extensive colloquy to ensure that Ms.

McCarey’s decision to plead not guilty by reason of insanity was

rational, knowing, and voluntary. For example, at the beginning

of Ms. McCarey’s stipulated trial, the Court asked her attorney

whether she was “of the opinion that” Ms. McCarey “ha[d] a

factual and rational understanding of the charges against her.”

Ms. McCarey’s counsel replied “yes.” Tr., ECF No. 71 at 7. The

Court also asked Ms. McCarey whether her medications confuse her

or could affect her ability to understand the proceedings. See

id. at 8-9. Ms. McCarey answered that the medicine she took did

not affect her ability to understand the proceedings. Id. She

clarified that she understood that she was before the Court “to

present evidence . . . for [her] plea of not guilty by reason of

                               16
insanity.” Id. at 9. The Court specifically noted and observed

that Ms. McCarey “sound[ed] to be clear of mind.” Id. at 8. When

asked whether she felt “clear of mind this morning,” id., Ms.

McCarey responded “yes, very much so.” Id. at 9.

     The Court further ensured that Ms. McCarey understood the

charges that the government alleged she committed and the facts

to which she had stipulated. Id. at 10-17; see also id. at 28-31

(government proffer of the stipulated facts). The Court also

reviewed and discussed with Ms. McCarey the expert reports

submitted as joint exhibits regarding her mental state. Id. at

18-19. Ms. McCarey recalled undergoing the medical evaluations,

understood the physicians’ opinions regarding her mental health

at the time of the crime, and read their reports. Id. at 19-20.

She agreed that she was suffering from a mental illness at the

time she made the threats and attested that the reports were

accurate; she also voluntarily signed the physicians’ report

into the evidentiary record. Id. at 20-21 (COURT: “I’m not

ordering you to sign it. It’s your choice.” DEFENDANT: “I will

sign it, Your Honor.”). The Court also ensured that Ms. McCarey

understood her burden of proof in submitting an insanity

defense. Id. at 22-23. Ms. McCarey replied that she understood

the consequences of her decision and affirmed that she had a

sufficient opportunity to discuss the decision with her



                               17
attorney. Id. at 23. Ms. McCarey also stated that she was “very

much” satisfied with the services of her attorney. Id. at 26.

     Finally, Ms. McCarey understood that, by finding her not

guilty by reason of insanity, the Court would be required to

commit her to determine whether she was a danger to herself or

others. Id. at 23-24. She also understood that “the amount of

time [she could] spend in custody receiving treatment may be

longer than the maximum time to which [the Court] could have

sentenced [her] for the offense had [she] pleaded guilty or been

found guilty.” Id. at 25 (COURT: “You could be in custody for

medical treatment for the rest of your life. Do you understand

that?” DEFENDANT: “Yes, Your Honor.”). Ms. McCarey affirmed that

it was her decision to raise the insanity defense and she

understood that “no one [could] force her to plead not guilty”

by reason of insanity. Id. at 26.

     Ultimately, when asked whether there was anything she did

not understand about pleading not guilty by reason of insanity,

Ms. McCarey replied that she “underst[ood] everything.” Id. at

26. After the colloquy, the government stated that it

“believe[d] Ms. McCarey [was] competent.” Id. at 34. The Court

then made a finding that Ms. McCarey “appears to be competent,

she understands the nature of the proceedings, [and] the nature

of the charges against her.” Id. The Court further elaborated

that it had “no doubt that she’s able today to understand those

                               18
charges [and] to assist her attorney with respect to those

charges,” and “that she’s made an intelligent decision and a

knowing decision,” and “that she’s likewise made an intelligent,

competent decision to proceed to date by way of this nonjury

proceeding.” Id.

     In light of the Court’s thorough discussion with Ms.

McCarey about the proceeding, the Court cannot find that there

was any basis to believe that Ms. McCarey was not competent to

withdraw her guilty plea and plead not guilty by reason of

insanity. See O.K. v. Bush, 344 F. Supp. 2d at 57 (holding that

the Court need not order a competency evaluation unless there is

a reasonable basis to conclude that the defendant was not

competent). The Court went to painstaking lengths to ensure that

Ms. McCarey understood the consequences of her decision,

including warning her that she could spend the rest of her life

committed. Ms. McCarey clearly, confidently, consistently, and

lucidly answered all the Court’s questions. Moreover, the Court

observed that Ms. McCarey appeared and sounded to be clear of

mind. See Tr., ECF No. 71 at 8-9, 34.

     While the record establishes that there was no reasonable

basis to doubt that Ms. McCarey was competent at the time, the

medical evidence also corroborates the Court’s conclusion. See

United States v. Mason, 52 F.3d 1286, 1290 (4th Cir. 1995)

(quoting Griffin v. Lockhart, 935 F.2d 926, 930 (8th Cir. 1991)

                               19
(“Medical opinions are ‘usually persuasive evidence on the

question of whether a sufficient doubt exists’ as to the

defendant's competence.”). After evaluating Ms. McCarey, one of

her physicians concluded that she “remains competent to proceed

despite her significant mental illness” because “she [] know[s]

and understand[s] the nature and consequences of her current

legal situation and can work with counsel in preparing her

defense.” Gov’t’s Opp’n, ECF No. 72 at 26,

     Nevertheless, Ms. McCarey contends that she did not have a

rational understanding of the proceedings because she was in a

“psychotic state and [was] unable to comprehend the

proceedings.” Def.’s Reply, ECF No. 75 at 1. While the Court

does not doubt Ms. McCarey’s sincerity or the extent of her

mental illness, the record simply does not corroborate Ms.

McCarey’s claims. Despite Ms. McCarey’s contention that she was

in a delusional state at the time, the record conclusively

establishes that the Court engaged in an extended colloquy with

her and concluded that she had a factual and rational

understanding of the proceedings and the consequences of her

decision to plead not guilty by reason of insanity. The record

also establishes that she conferred intelligently with her

counsel. There was absolutely no reason for the Court to

question Ms. McCarey’s competency. As such, the Court must deny

her habeas petition.

                               20
  III. Conclusion

     For the foregoing reasons, the Court DENIES Ms. McCarey’s

motion to vacate, set aside, or correct her sentence pursuant to

28 U.S.C. § 2255, construed as a habeas petition pursuant to 28

U.S.C. § 2241. The Court therefore directs the Clerk of Court to

CLOSE civil case number 16-cv-2024. An appropriate Order

accompanies this Memorandum Opinion.

     SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          January 2, 2019




                               21